DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 9/29/2021, has been entered and made of record. Claims 1,4, and 6-12 are pending in the application.

2.	Applicant’s amendment to the claims has overcome the Examiner’s rejection under 35 U.S.C. 112(b) and claim objection.

Allowable Subject Matter
Claims 1,4, and 6-12 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art fails to disclose a camera module comprising protective layers with differing hardness stacked on one other, where a connection wire is located in one of the layers, the layers’ orthographic projection is completely overlapping as claimed, and the layers are alternately arranged as claimed. Claims 4 and 6-12 are allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US 2019/0263040) discloses a camera module comprising a lead wire seal by a molded base. However, the reference fails to disclose the claimed design of first and second protective layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/18/2021